                     Case 1:19-cv-02842-KBJ Document 4-1 Filed 10/03/19 Page 1 of 2



                                                                                                     U.S. Dep0rtnrcnt of llomelaud Sccurity
                                                                                                     U.S. Citizcnship and hlnrigralion Scrviccs
 August 21,2019                                                                                      Naf   ional Bencfits Ccntcr
                                                                                                     I',O. Box 25920
                                                                                                     Overland Park, KS 66225

                                                                                                     U.S.Citizenship
                                                                                                     and Immigration
                                                                                                     Services
 ALLEN E KAYE
 POLLACK POLLACK ISAAC AND DECI
 225 BROADWAY FLR 3
 NEW YORK, NY 1OOO7                                                                                  ilililililil ililil ilililillllllllll lllll lllll llil lllll lllll lllll lill llil
                                                                                                     LrN1990120496


 RE: MELTHIE CONDE SUMA.IIT
 I-485, Application to Register Permanent Residence or Adjust Status                                 ilililililililillllllllllllllll lilll    lllil lllll   lllllllilllll
                                                                                                      A219-071-410


                                                                    DECISION

This notice refers to your Fonn I-485, Application to Register Permanent Residence or Adjust Status filed on
November 21,2018, in accordance with Section 245 of the hnmigration and Nationality Act (Section 245 of the INA)

You must establish that you satisfied each adjudicative element to establish eligibility lbr 1he requested benefit.                                                    If
there are any issues for which you do llot overcome, then each issue fonns a separate basis for the denial. In tltis casc,
the following issues independently form the basis for this denial and will be discussed in this notice:

INA 203(d) states, in pertinent paft:

        A spouse or child            as defined   in subparagraph (A), (B), (C), (D), or (E) of section    I0I     (b)( 1) shall, if not
        othenvise entitled to an immigrant stahrs and the immediate issuance of a visa under subsection (a), (b), or (c),
        be entitled to the same status, and the same order of consideration provided in the respective subsection,                                                   if /
        accompanying or following to join, the spouse or parent.

The record establishes that your adjustment appiication is dependcnt on thc applicatiol of WALTER SUMAJIT, your
Spouse, also filed on November 21 ,2018. The record in that matter establishes that your Spouse's adjustment
application has been denied. Therefore, there is no basis on which to grant accompanying or following-to-join status to
a dependent spollse or child.


In Matter of Tanahan l8 I&N Dec. 339 (Reg. Cornm, 1981), it was found that an applicant for adjustrnent of status
under INA 245 who meets the objective prerequisites is merely eligible to apply for adjustrnent of status. An applicant
is in no way entitled to adjustment. When an alien seeks the favorable exercise of USCIS discretion, it is incurnbent on
that person to establish that he or she merits adjustment.

After a review of the application and all of the supporting evidence, it is the decision of U.S. Citizenship and
Inmigration Services (USCIS) to deny Forrn I-485.




NBOr485NBCEBr00001   I   33678   I                                      I of2                                                                                    www.llscls.gov
                     Case 1:19-cv-02842-KBJ Document 4-1 Filed 10/03/19 Page 2 of 2
     1




 Since this Fonl I-485 has been denied, the condition upon which your Ernployment Authorization document and/or
 Advance Parole document was based, no longer exists. Therefore, USCIS has detennined that any pending
 Application for Employment Authorization, Fonn I-765, andlor Application for Travel Document, Fonn l-131, related
 to the Foun I-485 are also denied.

 Any unexpired Ernployment Authorization document based upon this Forrn I-485 is revoked as of 18 days from the
 date of this notice pursuant to 8 CFP* 27 4a.14(bx2), unless you submit, within 1 8 days, proof that your Forrn I-485
 remains pending. The decision shall be final and no appeal shall lie from the decision to revoke the authorization, Any
 unexpired Advance Parole document based upon this Form I-485 is terminated as of the date of this notice pursuant to
 8 CFR 212.5(e)(2)(i). Any unexpired Employment Authorization document and/or Advance Parole document based
 upon this Fonn I-485 should be returned to the local USCIS office.

 The evidence of record shows that, when you filed your application, you were present in the United States contrary to
 law.


 You are not authorized to remain in the United States. If you do not intend to flle a motion or appeal on this decision
 and fail to depart the United States within 33 days of the date of this letter, USCIS may issue you a Notice to Appear
 and commence removal proceedings against you with the irnmigration court. This may result in your being removed
 frorn tlre United States and found ineligible for a future visa or other U.S, irnrnigration benefit. See sections 237(a) and
 212(a)(9)(B) of the INA.

 To revicw infornration regarding your period of authorized stay, check travel compliauce, or lind infbrntation on how
 to validate your departure from the United States with Customs and Border Protection (CtsP), please see
 0rttps ://i 94. cbp. dhs. qov/I94/#/horne).


There is no appeal frorn this decision. You may file a motion to reopen or reconsider. Your motion to reopen or
reconsider must be filed on Form I-290B, Notice of Appeal or Motion. within 30 days of the date of this notice (33
days if this notice is received by rnail). To access Forrn I-290B or if you need additional information, please visit the
USCIS Web site at www.uscis.gov. For questions about your application, you can use our rnany online tools
(uscis.gov/tools) including our virtual assistant, Emma. If you are not able to find the information you need online, yott
can reach out to the USCIS Contact Center by visiting uscis.gov/contact center.



Sincerely




  Fd'ry
Robert M. Cowan
Director
Officer: OA0005




NBO1485NBCEBI0000t   I   33678   I                          2of2                                                   wrvrv,rrsois.gov
